Citation Nr: 1218773	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  99-11 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected gastrointestinal disorder, characterized as irritable bowel syndrome and non-ulcer dyspepsia.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1952 to May 1956 and from December 1957 to August 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 1998, June 2010 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) appears to have been raised by the record in an April 2012 statement submitted by the Veteran's representative.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

During the course of this appeal the Veteran requested hearings before the Board.  However, in February 2012 the Veteran clearly withdrew these requests.  Accordingly, the Veteran's requests for hearings have been withdrawn.  38 C.F.R. § 20.704(e) (2011).  

The Veteran's appeal has previously come before the Board on numerous occasions.  On each of these occasions at least part of the Veteran's appeal was remanded for further development.  The issue of entitlement to an initial rating in excess of 10 percent for a service-connected gastrointestinal disorder does not require further development.  

However, the issues of entitlement to service connection for sleep apnea and chronic obstructive pulmonary disorder do require further development.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected gastrointestinal disorder, characterized as irritable bowel syndrome and non-ulcer dyspepsia, has been manifested by no more than moderate symptoms with frequent episodes of bowel disturbance and abdominal distress.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in May 2004, March 2005, March 2006 and July 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to an initial rating in excess of 10 percent for his service-connected gastrointestinal disorder.  Essentially, the Veteran contends that the evaluation assigned does not accurately reflect the severity of that condition.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran was granted entitlement to service connection for a gastrointestinal disorder, characterized as irritable bowel syndrome and non-ulcer dyspepsia, in a June 2010 rating decision.  A 10 percent rating was assigned with an effective date of July 19, 1997.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in January 2012 and the Veteran filed a Substantive Appeal (VA Form 9) in February 2012.    

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernoria v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board must also consider whether another rating code is "more appropriate" than the one used by the VA Regional Office.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's service-connected gastrointestinal disorder has been assigned a 10 percent disability rating under Diagnostic Code 7319, for irritable colon syndrome.  Ratings under diagnostic codes 7301 to 7329, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  Under Diagnostic Code 7319, a 10 percent rating is warranted for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is the maximum rating and is warranted for severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

The relevant evidence of record includes private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  

Private treatment records from January 1999 indicate that the Veteran reported constant stomach problems.  The examiner noted no findings of significance and stated that there was no apparent abdominal pain, rebound or guarding.  Records from March 1999 indicate that the Veteran reported on-and-off diarrhea.  No weight change was noted and there was no dysphagia, belching, nausea or hematemesis.  The examiner noted that the Veteran did not document any serious abdominal discomfort.   

In a June 1999 statement the Veteran reported that he has suffered from gastritis and diarrhea since his time in service.  During a September 1999 hearing before a Decision Review Officer the Veteran stated that has ongoing indigestion and episodes of vomiting as many as three to four times a week.  He also stated that he alternates between having diarrhea and having constipation.  

Private treatment records from October 2001 indicate that the Veteran reported that his bowel habits are "just not the same anymore."  The evaluating provider noted that the Veteran was not specific in his assertions, but noted the Veteran's report that he has some red blood every other day from what he believes are hemorrhoids.  Private treatment records from January 2002 and February 2002 indicate that the Veteran reported continuing bleeding from his rectum, observed mostly on toilet paper.  He underwent a colonoscopy, which revealed evidence of benign prostate radiation but did not show any tics, polyps, growths or masses.  Follow-up treatment records reveal no further bleeding and the cause of the initial bleeding was found to be prostate radiation.  

The Veteran was afforded a VA examination in June 2005.  During that examination the Veteran reported vomiting approximately four times a week.  The Veteran denied any hematemesis or melena.  The Veteran also denied any diarrhea, constipation, distention or nausea.  In his report, the examiner noted that an April 2005 EGD had shown erosive gastritis.  

Private treatment records from July 2005 indicate that the Veteran reported vomiting approximately three times a week.  There was no hematuria and no documented weight loss.  The Veteran did report symptoms suggestive of gastric outlet obstruction, but the evaluating provider stated that these symptoms were relative insignificant and that the Veteran had no other complaints.  Records from May 2007, July 2007 and October 2007 indicate that the Veteran denied vomiting and diarrhea.  

The Veteran was afforded an additional VA examination in December 2007.  On physical examination the examiner noted that the Veteran was obese.  Bowel sounds were good and the Veteran's abdomen was soft with mild epigastric tenderness without rebound, guarding or masses.  The examiner stated that the Veteran's stomach disorder could be attributed to gastritis, duodenitis and gastroesophageal reflux disease.  

Private treatment records from March 2008 indicate that the Veteran complained of on-and-off diarrhea and constipation for approximately three weeks.  He also stated that for the past week and a half he had noticed black stool.  He denied any abdominal pain.  The evaluating provider noted that the Veteran's diarrhea was possibly related to his melena, and that the Veteran tested positive for hemoccult in stool.  

Records from February 2009 indicate that the Veteran's representative obtained a fee-based examination from a private physician.  This physician stated that the Veteran's gastrointestinal illness may be consistently characterized as severe and predominantly chronic irritable bowel syndrome.  The examiner stated that this condition began while the Veteran was in active service and that he has subsequently had chronic bowel dysfunction and associated debilitation.  In his examination report the examiner noted occasional ileus-type symptoms with bloating, constipation and irritable bowel symptoms with diarrhea.  No bloody stools were reported recently.  The Veteran reported having a lot of reflux and bowel symptoms that have never completely resolved.

Additional private treatment records from July 2009 indicate that the Veteran denied nausea, vomiting and diarrhea.  

In August 2009 the Veteran was afforded another VA examination.  The Veteran reported persistent gastrointestinal symptoms since his time in service, including postprandial nausea and vomiting associated with left upper quadrant pain immediately after eating.  The Veteran stated that these symptoms occur approximately three to four times a week and last for a matter on minutes.  The Veteran also reported daily epigastric pain lasting approximately 30 to 45 minutes.  In addition, the Veteran reported alternating loose stools, with three to four bowel movements per day, and constipation, with lower abdominal pain.  The Veteran denied any blood in his stool or vomit.  The examiner diagnosed the Veteran with irritable bowel syndrome, non-ulcer dyspepsia and gastroesophageal reflux disease, resulting in mild to moderate effects on usual daily activities.  The examiner noted that the Veteran's radiation proctitis may be contributing to some of his bowel symptoms.  

Private treatment records from February 2010 indicate that the Veteran reported he was doing fine except for constipation.  The Veteran stated that when he started taking lactulose he began getting diarrhea.  He reported feeling like he has a bowling ball in his stomach all of the time. 

VA treatment records from March 2010 indicate that the Veteran reported having some constipation off and on with diarrhea.  

Private treatment records from April 2010 indicate that the Veteran was seen for his constipation.  The evaluating provider noted that the Veteran had tried lactulose with fairly good response.  Records from June 2010 indicate that the Veteran reported being totally asymptomatic, without any GI complaints.  The Veteran denied nausea, vomiting, diarrhea, constipation, hematemesis, rectal bleeding and melena.  

After a thorough review of the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected gastrointestinal disorder.  The evidence supports a finding that the Veteran has frequent episodes of bowel disturbance with abdominal distress, but does not indicate constant or near constant abdominal distress.  In this regard, the Board notes that the Veteran has reported being asymptomatic on numerous occasions throughout the appeal period and has general reported only intermittent symptomatology.  

The Board does recognize that the February 2009 private evaluation report and the August 2009 VA examination report both indicate more severe symptomatology than indicated during the remainder of the appeal period.  However, these findings are indicative of only an intermittent worsening, and not of symptoms of more or less constant abdominal distress.  

While the private examiner who conducted the February 2009 evaluation characterized the Veteran's irritable bowel syndrome as severe and predominantly chronic, the Board finds it particularly significant that the August 2009 VA examiner found that there were only mild to moderate effects on the Veteran's daily activities.  Moreover, treatment records from both before and after the February 2009 evaluation do not indicate that the Veteran has experienced any weight gain or loss, fecal drainage or anemia.  Thus, there does not appear to be any objective evidence of health impairment beyond the symptoms reported.  The Veteran is competent to describe his symptoms.  Moreover, his descriptions are generally consistent with the medical findings.  Together, these findings do not suggest symptoms which can be characterized as more than moderate and there is no evidence of more or less constant abdominal distress.  

The Board has reviewed the remaining diagnostic codes for digestive system disabilities and finds that the evidence does not support a rating under any alternate diagnostic code relevant to the conditions at issue.  See 38 C.F.R. § 4.118.  The Board has also considered whether the Veteran is entitled to a "staged" rating for his service-connected disorder.  See Hart, 21 Vet. App. 505.  However, the Board finds that the Veteran's disorder does not warrant a rating in excess of 10 percent for any time during the period on appeal.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's gastrointestinal disorder has required frequent hospitalization, or that manifestations of that disability have, at any point, exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the Board has determined that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected gastrointestinal disorder, characterized as irritable bowel syndrome and non-ulcer dyspepsia, is denied. 


REMAND

As noted above, the Veteran has also claimed entitlement to service connection for chronic obstructive pulmonary disease (COPD) and sleep apnea.  While the resulting delay is unfortunate, particularly in light of the numerous previous remand, these issues require additional development.  Accordingly, further appellate consideration of those issues will be deferred and they are remanded to the RO/AMC for further action as described below.

As noted above, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

In accordance with the Board's June 2007 remand the Veteran was afforded a VA examination to determine the nature and etiology of his sleep apnea.  However, the December 2007 examination report does not fully answer the questions posed in the Board's remand directives.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, another examination on that issue is required.  

The Board also notes that to date, the Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for chronic obstructive pulmonary disease, and that the evidence of record is insufficient for the Board to render a decision on that issue.  In this regard, the Veteran has stated that he suffered from bronchitis in service and his service treatment records do indicate treatment for breathing difficulties.  Moreover, the Veteran has submitted private treatment records from February 2009 wherein a physician has stated that the Veteran's current COPD is mostly likely due to chronic bronchitis, which may be traced back to service.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His statements and the accompanying medical evidence are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  They are not sufficient, however, to grant the benefits sought as there is an outstanding question about whether the Veteran's COPD either began in service or is otherwise etiologically related to the Veteran's period of service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain any treatment records from the Northern Arizona VA Health Care System dated after March 2010, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for sleep apnea.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file, including relevant medical records, should be made available to and be reviewed by the examiner in conjunction with the examination.  Following a thorough evaluation the examiner is asked to state whether or not the Veteran has sleep apnea.

If sleep apnea is diagnosed the examiner should then provide an opinion as to whether that condition at least as likely as not (a 50 percent probability or greater) began during service or is otherwise related to any incident or event that occurred in service.  In addition, the examiner must state whether it is at least as likely as not that sleep apnea was caused or has been aggravated by the any of the Veteran's service-connected disorder, specifically enumerating each of those disorders.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran. 

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  The RO/AMC should also schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file, including relevant medical records, should be made available to and be reviewed by the examiner in conjunction with the examination.  Following a thorough evaluation the examiner is asked to state whether or not the Veteran has COPD.

If COPD is diagnosed the examiner should then provide an opinion as to whether that condition at least as likely as not (a 50 percent probability or greater) began during service or is otherwise related to any incident or event that occurred in service.  In so opining, the examiner should note the Veteran's in-service respiratory treatment and his assertions of having been diagnosed with bronchitis in service.  In addition, the examiner must state whether it is at least as likely as not that COPD was caused or has been aggravated by the any of the Veteran's service-connected disorder, specifically enumerating each of those disorders.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  In addition, the examiner should address other medical findings in the claims file, particularly the February 2009 letter from the Veteran's private physician.

Aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


